Dismissed and
Memorandum Opinion filed December 10, 2009.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00508-CV
____________
 
JAMES WHITTAKER, Appellant
 
V.
 
MANPOWER, Appellee
 

 
On Appeal from the 151st District Court
Harris County, Texas
Trial Court Cause No. 2008-76332
 
 
 

M E M O R
A N D U M   O P I N I O N
            This
is an appeal from a judgment signed May 18, 2009. The clerk’s record was filed
July 23, 2009. Appellant was granted an extension of time to file his brief
until September 25, 2009. No brief or further motion for extension of time was
filed. Accordingly, on October 8, 2009, this court ordered appellant to file
his brief on or before October 30, 2009, or the court would dismiss the appeal
for want of prosecution. See Tex. R. App. P. 42.3(b). 
On October 30, 2009, appellant filed a two-page document in
an attempt to file a brief. The document filed October 30, 2009, did comply
with Rule 38 of the Texas Rules of Appellate Procedure. The document did not
contain the required contents listed in Rule 38.1. Moreover, appellant failed
to provide a clear and concise argument for each contention made with
appropriate citations to authority. See Tex. R. App. P. 38.1(f), (h). 
Litigants who appear pro se must comply with the applicable
procedural rules and are held to the same standards that apply to licensed
attorneys. See Mansfield State Bank v. Cohn, 573 S.W.2d 181, 185 (Tex.
1978); Steffan v. Steffan, 29 S.W.3d 627, 631 (Tex. App.CHouston [14th Dist.] 2000, pet.
denied
            On November 5, 2009, pursuant to Texas Rule of Appellate
Procedure 38.9(b), this court issued an order stating that unless appellant
filed a corrected brief complying with the rules of appellate procedure on or
before November 23, 2009, the court would dismiss the appeal for want of
prosecution. See Tex. R. App. P. 38.9(b).
On November 17, 2009, appellant filed a document purportedly in response to our
order. The document is not a brief; instead, appellant filed a copy of Rule
25.2 of the Texas Rules of Appellate Procedure concerning perfection of an
appeal in a criminal case. See Tex. R. App. P. 25.2. Appellant also
included a Certification of Defendant’s Right of Appeal, stating the case is a
plea-bargain criminal case. To date, appellant has not filed a brief in
compliance with our order. 
Accordingly, the appeal is ordered dismissed.
 
                                                                        PER
CURIAM
 
Panel consists of Chief Justice
Hedges and Justices Anderson and Seymore.